

MANAGEMENT ESCROW AGREEMENT


THIS MANAGEMENT ESCROW AGREEMENT (“Agreement”) is made as of October 14, 2008 by
and among China Bio Energy Holding Group Co., Ltd. (the “Company”), the
Purchaser whose name is set forth on Exhibit A to the Securities Purchase
Agreement dated this same date (the “Purchaser” and together with the Company,
the “Parties”) and Loeb & Loeb LLP, with offices at 345 Park Avenue, New York,
NY 10154 (the “Escrow Agent”).


RECITALS:



 
(1)
Pursuant to that certain Securities Purchase Agreement, dated as of October 14,
2008 by and between the Company and the Purchaser (the “Purchase Agreement”), a
copy of which is attached hereto as Exhibit A and incorporated herein by
reference, the Purchaser purchased a convertible debenture in the amount of
$9,000,000, which is automatically convertible into 2,465,753 shares of the
Company’s Series B Preferred Stock. The Company received proceeds in the amount
of $9,000,000 (the “Gross Proceeds”). Capitalized terms used in this Agreement
without definition, have the meaning assigned to those terms in the Purchase
Agreement;




 
(2)
To induce the Purchaser to enter into the Purchase Agreement, the Company agreed
to deposit $750,000 of the Gross Proceeds (the “Escrow Funds”) into an escrow
account at the Closing, to be held by the Escrow Agent for disbursement in
accordance with the terms and conditions set forth herein;




 
(3)
This Agreement constitutes the Management Escrow Agreement referred to in the
Purchase Agreement pursuant to which the Escrow Agent shall receive and disburse
the Escrow Funds.



NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:


ARTICLE 1
TERMS OF THE ESCROW


1.1  Appointment of Escrow Agent. The parties hereby agree to have Loeb & Loeb
LLP act as Escrow Agent to receive the Escrow Funds in escrow and distribute the
same as set forth in this Agreement.


1.2 Escrow Deposit


(a) In accordance with the terms of the Purchase Agreement, immediately after
the Closing, the Escrow Funds shall be wired to the Escrow Agent; and



--------------------------------------------------------------------------------


 
(b) The Escrow Agent shall hold the Escrow Funds at all times until such Escrow
Funds are disbursed in accordance herewith.


1.3 Escrow Release. The Escrow Agent will hold and disburse the Escrow Funds
received by it pursuant to the terms of this Agreement, as follows:
 
(a) The Escrow Funds shall remain in the escrow account and shall only be
released by the Escrow Agent in accordance with Section 1.3(b) below upon the
Escrow Agent’s receipt of joint written notice in the forms of Exhibits B, C and
D hereto, as applicable, from the Company and Purchaser.
 
(b) Pursuant to Section 3.14 of the Purchase Agreement, upon the Escrow Agent’s
receipt of notice as provided in Section 1.3(a) above (i) Two Hundred Fifty
Thousand Dollars ($250,000) shall be released from the Escrow Funds to the
Company at such time that the Company appoints a new Chief Financial Officer,
(ii) Two Hundred Fifty Thousand Dollars ($250,000) shall be released from the
Escrow Funds to the Company at such time that the Company fulfills NASDAQ’s
corporate governance requirements including, but not limited to, appointing
three (3) independent directors to serve on its Board of Directors, as well as
forming the Audit Committee and Compensation Committee, and (iii) Two Hundred
Fifty Thousand Dollars ($250,000) shall be released from the Escrow Funds to the
Company at such time that the Company appoints a new Vice President of Investor
Relations.
 
(c) In the event this Agreement, the Escrow Funds, or the Escrow Agent, in its
capacity as the escrow agent under this Agreement, becomes the subject of
litigation, or if the Escrow Agent determines it is necessary to do so for any
other reason relating to litigation arising out of this Agreement or the
Purchase Agreement, each of the Company and the Purchaser authorizes the Escrow
Agent, at its option if not otherwise so required, to deposit the Escrow Funds
with the clerk of the court in which the litigation is pending, and thereupon
the Escrow Agent shall be relieved and discharged of any further responsibility
with regard thereto to the extent determined by any such court. Each of the
Company and the Purchaser further authorizes the Escrow Agent, if it receives
conflicting claims to any of the Escrow Funds, is threatened with litigation, in
its capacity as escrow agent under this Agreement, or if the Escrow Agent
determines it is necessary to do so for any other reason relating to this
Agreement, to interplead all interested parties in any court of competent
jurisdiction and to deposit the Escrow Funds with the clerk of that court and
thereupon the Escrow Agent shall be relieved and discharged of any further
responsibility hereunder to the parties from which they were received to the
extent determined by such court.


(d) Upon receipt of the notice provided in Section 1.3(b) above, the Escrow
Agent shall release the Escrow Funds as specified therein. The names and true
signatures of each individual authorized to act singly on behalf of each of the
Parties are stated in Exhibit E, which is attached hereto and made a part
hereof. The Parties may each remove or add one or more of its authorized signers
stated on Exhibit E by notifying the Escrow Agent of such change in accordance
with this Agreement, which notice shall include the true signature for any new
authorized signatories


2

--------------------------------------------------------------------------------


 
(e) Upon the Escrow Agent’s completion of its obligations under Section 1.3,
this Agreement shall terminate and the Escrow Agent shall have no further
liability hereunder.


1.4 This Agreement may be altered or amended only with the written consent of
all of the parties hereto. Should any of the Parties attempt to change this
Agreement in a manner, which, in the Escrow Agent’s discretion, shall be
undesirable, the Escrow Agent may resign as Escrow Agent by notifying the
Parties in writing five days in advance. In the case of the Escrow Agent’s
resignation or removal pursuant to the foregoing, its only duty, until receipt
of notice from the Parties that a successor escrow agent has been appointed,
shall be to hold and preserve the Escrow Funds that are in his possession. Upon
receipt by the Escrow Agent of said notice from the Parties of the appointment
of a successor escrow agent, the name of a successor escrow account and a
direction to transfer the Escrow Funds, the Escrow Agent shall promptly
thereafter transfer all of the Escrow Funds that it is still holding in escrow,
to said successor escrow agent. Immediately after said transfer of the Escrow
Funds, the Escrow Agent shall furnish the Parties with proof of such transfer.
The Escrow Agent is authorized to disregard any notices, requests, instructions
or demands received by it from the Parties after the Escrow Agent promptly
transfers all of the Escrow Funds that it is still holding in escrow, to the
above said successor escrow agent.


1.5 The Escrow Agent shall be reimbursed by the Parties for any reasonable
expenses incurred in the event there is a conflict between the Parties and the
Escrow Agent shall deem it necessary to retain counsel, upon whose advice the
Escrow Agent may rely. The Escrow Agent shall not be liable for any action taken
or omitted by it in good faith and in no event shall the Escrow Agent be liable
or responsible except for the Escrow Agent’s own gross negligence or willful
misconduct. The Escrow Agent has made no representations or warranties to the
Parties in connection with this transaction. The Escrow Agent has no liability
hereunder to either Party other than to hold the Escrow Funds and to deliver
them under the terms hereof. Each Party hereto agrees to indemnify and hold
harmless the Escrow Agent from and with respect to any suits, claims, actions or
liabilities arising in any way out of this transaction including the obligation
to defend any legal action brought which in any way arises out of or is related
to this Agreement or the investment being made by Seller. The Purchaser
acknowledges and represents that it is not being represented in a legal capacity
by Loeb & Loeb LLP and has had the opportunity to consult with its own legal
advisors prior to the signing of this Agreement. The Purchaser acknowledges that
the Escrow Agent is not rendering securities advice to it with respect to this
Agreement. The Escrow Agent is acting as legal counsel for the Company in
connection with the Purchase Agreement and related Transaction Documents and may
continue to act as legal counsel for the Company, from time to time,
notwithstanding its duties as the Escrow Agent hereunder. The Purchaser consents
to the Escrow Agent acting in such capacity as legal counsel for the Company and
waives any claim that such representation represents a conflict of interest on
the part of the Escrow Agent. The Purchaser understands that the Escrow Agent is
relying explicitly on the foregoing provisions contained in this Section 1.5 in
entering into this Agreement.


3

--------------------------------------------------------------------------------




1.6 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
Party or Parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent's attorneys-at-law shall be conclusive evidence of
such good faith.


1.7 The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.


1.8 The Escrow Agent shall not be liable in any respect on account of the
identity, authorities or rights of the parties executing or delivering or
purporting to execute or deliver the Agreement or any documents or papers
deposited or called for hereunder.


1.9 If the Escrow Agent reasonably requires other or further documents in
connection with this Agreement, the necessary parties hereto shall join in
furnishing such documents.


1.10 It is understood and agreed that should any dispute arise with respect to
the Escrow Funds held by the Escrow Agent hereunder, the Escrow Agent is
authorized and directed in the Escrow Agent's sole discretion (a) to retain in
the Escrow Agent's possession without liability to anyone , the Escrow Funds
until such disputes shall have been settled either by mutual written agreement
of the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but the Escrow Agent shall be under no duty whatsoever to
institute or defend any such proceedings or (b) to deliver the Escrow Funds and
any other property and documents held by the Escrow Agent hereunder to a state
or federal court having competent subject matter jurisdiction and located in the
State of New York in accordance with the applicable procedure therefor.


ARTICLE 2
MISCELLANEOUS


2.1  No waiver of any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed any extension of the time
for performance of any other obligation or act.


4

--------------------------------------------------------------------------------


 
2.2 This Agreement shall be binding upon and shall inure to the benefit of the
permitted successors and assigns of the Parties hereto.


2.3  This Agreement is the final expression of, and contains the entire
agreement between, the Parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Agreement may not
be modified, changed, supplemented or terminated, nor may any obligations
hereunder be waived, except by written instrument signed by the Parties to be
charged or by their respective agents duly authorized in writing or as otherwise
expressly permitted herein.


2.4  Whenever required by the context of this Agreement, the singular shall
include the plural and masculine shall include the feminine. This Agreement may
be executed in two or more counterparts, all of which taken together shall
constitute one instrument. Execution and delivery of this Agreement by exchange
of facsimile copies bearing the facsimile signature of a Party shall constitute
a valid and binding execution and delivery of this Agreement by such Party. Such
facsimile copies shall constitute enforceable original documents.


2.5 The Parties hereto expressly agree that this Agreement shall be governed by,
interpreted under, and construed and enforced in accordance of the laws of the
State of New York. The parties agree that any dispute arising under or with
respect to or in connection with this Agreement, whether during the term of this
Agreement or at any subsequent time, shall be resolved fully and exclusively in
the federal or state courts resident in New York County, New York.
 
2.6 Any notice required or permitted hereunder shall be in writing and shall be
effective (a) upon hand delivery by telex (with correct answer back received),
telecopy, email or facsimile at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) sent by commercial overnight courier such as UPS or Fedex
The addresses for such communications shall be:


If to the Company:
China Bio Energy Holding Group Co., Ltd.
c/oXi'an Baorun Industrial Development Co. Ltd.
Dongxin Century Square,  7th Floor
Xi'an East City High-tech Industrial Development Park
Shannxi Province,  P.R. China
Attn: Mr. Gao Xincheng
Tel: 86 29 82682019
Fax: 86 29 82683629

 
5

--------------------------------------------------------------------------------


 
with copies to (which shall not constitute notice):
Loeb & Loeb
345 Park Avenue
New York, NY10154
Attn: Mitchell S. Nussbaum
Tel: 212.407.4159
Fax: 212.407-4990
   
If to the Purchaser:
Vision Opportunity China LP
20 West 55th Street
5th Floor
New York, NY 10019
Attn: Kim Gabriel
Tel: 212-849-8242
Fax: 212-867-1416
Email: k.gabriel@visicap.com
   
If to the Escrow Agent:
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Attention: Mitchell S. Nussbaum. Esq.
Telephone Number: 212-407-4159
Facsimile Number: 212-4-7-4990



2.7 By signing this Agreement, the Escrow Agent becomes a Party hereto only for
the purpose of this Agreement; the Escrow Agent does not become a Party to the
Purchase Agreement or any related agreements.


2.8 Each Party acknowledges and agrees that this Agreement shall not be deemed
prepared or drafted by any one Party. In the event of any dispute between the
Parties concerning this Agreement, the Parties agree that any rule of
construction, to the effect that any ambiguity in the language of the Agreement
is to be resolved against the drafting Party, shall not apply.


(Signature Page to Follow)
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.


Executed:


China Bio Energy Holding Group Co., Ltd.
 
By:
  /s/ Gao Xincheng
Name: Gao Xincheng
Title: Chief Executive Officer
 
Vision Opportunity China LP
 
By:
  /s/ Adam Benowitz
Name: Adam Benowitz
Title: Authorized Signatory
 
Escrow Agent
 
Loeb & Loeb LLP
 
By:
  /s/ Mitchell S. Nussbaum
Name: Mitchell S. Nussbaum
Title: Partner

 
7

--------------------------------------------------------------------------------


 
Exhibit A


Securities Purchase Agreement
 
8

--------------------------------------------------------------------------------


 
Exhibit B
 
RELEASE NOTICE
 
Pursuant to that Management Escrow Agreement dated as of October 14, 2008, by
and among China Bio Energy Holding Group Co., Ltd. (the “Company”), the
Purchaser whose name is set forth on Exhibit A to Securities Purchase Agreement
dated as of the date thereof (the “Purchaser”), and Loeb & Loeb, LLP, as Escrow
Agent, the Company hereby certifies that the Company has hired a Chief Financial
Officer, and hereby requests disbursement of funds in the amount and manner
described below (wire instructions attached).



Please disburse to:
     
Amount to disburse:
     
Form of distribution:
     
Payee:
   
Name:
   
Address:
   
City/State:
   
Zip:
       




   
CHINA BIO ENERGY HOLDING
GROUP CO., LTD.
     
Date:
   
By:
     
Name:
   
Title:
         
VISION OPPORTUNITY CHINA LP
     
Date:
   
By:
     
Name:
   
Title:

 
9

--------------------------------------------------------------------------------


 
Exhibit C
 
RELEASE NOTICE
 
Pursuant to that Management Escrow Agreement dated as of October 14, 2008, by
and among China Bio Energy Holding Group Co., Ltd. (the “Company”), the
Purchaser whose name is set forth on Exhibit A to the Securities Purchase
Agreement dated as of the date thereof (the “Purchaser”), and Loeb & Loeb, LLP,
as Escrow Agent, the Company hereby certifies that the Company has complied with
all of the NASDAQ corporate governance requirements, and hereby requests
disbursement of funds in the amount and manner described below (wire
instructions attached).
 
Please disburse to:
     
Amount to disburse:
     
Form of distribution:
     
Payee:
   
Name:
   
Address:
   
City/State:
   
Zip:
       




   
CHINA BIO ENERGY HOLDING
GROUP CO., LTD.
           
Date:
   
By:
     
Name:
   
Title:
         
VISION OPPORTUNITY CHINA LP
     
Date:
   
By:
     
Name:
   
Title:

 
10

--------------------------------------------------------------------------------


 
Exhibit D  
 
RELEASE NOTICE
 
Pursuant to that Management Escrow Agreement dated as of October 14, 2008, by
and among China Bio Energy Holding Group Co., Ltd. (the “Company”), the
Purchaser whose name is set forth on Exhibit A to the Securities Purchase
Agreement dated as of the same date thereof (the “Purchaser”), and Loeb & Loeb,
LLP, as Escrow Agent, the Company hereby certifies that the Company has hired an
Investor Relations Officer, and hereby requests disbursement of funds in the
amount and manner described below (wire instructions attached).
 
Please disburse to:
     
Amount to disburse:
     
Form of distribution:
     
Payee:
   
Name:
   
Address:
   
City/State:
   
Zip:
       




   
CHINA BIO ENERGY HOLDING
GROUP CO., LTD.
     
Date:
   
By:
     
Name:
   
Title:
         
VISION OPPORTUNITY CHINA LP
     
Date:
   
By:
     
Name:
   
Title:

 
11

--------------------------------------------------------------------------------


 
Exhibit E
 
The Escrow Agent is authorized to accept instructions signed or believed by the
Escrow Agent to be signed by any or all of the following individuals on behalf
of each of the Company and Purchaser:
 
Name
 
True Signature
     
COMPANY AUTHORIZED SIGNATORY
     
Name
 
True Signature
     
Gao Xincheng
         
Li Gaihong
               
PURCHASER AUTHORIZED SIGNATORY
     
Name
 
True Signature
     
Adam Benowitz
   



12

--------------------------------------------------------------------------------

